Title: To John Adams from Joshua Johnson, 9 April 1782
From: Johnson, Joshua
To: Adams, John



Nantes 9 April 1782
Sir

My last was on the 30th. October; Two Days ago I received by the hands of Mr. George Harrison your introductory Letter, to which every respect shall be paid, and attention shewn this Young Gent. that is in my power. I am glad to hear from you as well as others that the Dutch are at length takeing steps to acknowledge the Independancy of America, it would be well that they were more active about it, if they are not perhaps the English will be beforehand with them.
I should not have troubled you at this time was it not to inform you that a Vessell has Just arrived from the Chesapeak who left York Town on the 18th Ultimo, nothing has happened there betwen the Armies and all was quiet, but the Trade which was as much interrupted as ever; the Chattam and several English Frigates being Cruzeing on the Coast prevented the French from shewing their Noses. One of the Latters Frigates were forced on Shore to the Southward of the Cape Henry and is intirely lost. Several of the New York Privateers have been up the Chesapeak as high as Patowmack and done a good deal of mischeif so that the Dutch will recieve but very little Tobacco this Year. I know of but one Ship bound to Amsterdam and she saild in Co. with this.
Should any steps be taken towards bringing about Peace you will confer an everlasting obligation on me to drop me any hints consistent with your Character and Office and which shall ever be acknowledged by, Sir Your most Obedt. Hbe. Serv

Joshua Johnson


P.S. Colo. Benjn. Harrison is appointed Governor of the State of Virginia and Arthur Lee Esqr. a Member in Congress.

